FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SYMANTEC CORPORATION,                     
                  Plaintiff-Appellee,
                 v.
GLOBAL IMPACT, INC., a Florida                  No. 07-56758
Corporation doing business as
www.global-impact.com, Global                    D.C. No.
                                              CV-07-00126-DMS
Impact, Global Impact, Inc.
                                                  ORDER
Distribution, and Global Impact
Corporation; JOSEPH CRISTINA, an
individual,
             Defendants-Appellants.
                                          
         Appeal from the United States District Court
            for the Southern District of California
          Dana M. Sabraw, District Judge, Presiding

                   Submitted March 4, 2009*
                      Pasadena, California

                      Filed March 11, 2009

 Before: Diarmuid F. O’Scannlain, Pamela Ann Rymer, and
          Kim McLane Wardlaw, Circuit Judges.




  *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                3117
3118           SYMANTEC CORP. v. GLOBAL IMPACT
                          COUNSEL

Lorne Adam Kaiser, Romanello Professional Association,
Sunrise, Florida, for appellants Joseph Christina and Global
Impact, Inc.

Mark D. Baute, Patrick M. Maloney, and Henry H. Gonzalez,
Baute & Tidus LLP, Los Angeles, California, for appellee
Symantec Corporation.


                           ORDER

   Global Impact, Inc. (“Global”) appeals the district court’s
orders denying its motions to set aside the entry of default and
reconsider the same. The clerk entered default against Global
when it failed to plead or otherwise defend the adversary pro-
ceeding brought by Symantec Corporation. We dismiss
because we lack jurisdiction over this appeal.

   Although neither party raised the issue of our jurisdiction
to entertain this appeal, we have a duty to consider it sua
sponte. See Gupta v. Thai Airways Int’l, Ltd., 487 F.3d 759,
763 (9th Cir. 2007). Contrary to Global’s assertions, the dis-
trict court has not entered a default judgment against it; it has
entered only a default. See Fed. R. Civ. P. 55(a)-(b) (describ-
ing the two-step process of “Entering a Default” and “Enter-
ing a Default Judgment”). Whereas we have jurisdiction to
review a district court’s order denying a motion to set aside
the entry of a default judgment, see 28 U.S.C. § 1291; Jeff D.
v. Kempthorne, 365 F.3d 844, 849-50 (9th Cir. 2004), we lack
jurisdiction over an appeal from an order denying a motion to
set aside the entry of default alone, see Haw. Carpenters’
Trust Funds v. Stone, 794 F.2d 508, 512 (9th Cir. 1986) (entry
of default is not a final appealable order); Baker v. Limber,
                SYMANTEC CORP. v. GLOBAL IMPACT                  3119
647 F.2d 912, 916 (9th Cir. 1981) (same). Accordingly, we
lack jurisdiction over this appeal.1

  DISMISSED.




  1
   Because we lack jurisdiction over this appeal, we express no opinion
on the merits of the district court’s orders.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.